PER CURIAM.
We reverse the final summary judgment entered in favor of the county in this negligence action arising out of a diving accident in a lake at a county owned park. We believe there are genuine issues of material fact pertaining to the existence of unsafe conditions at the park, the county’s knowledge thereof, and the need and sufficiency of warnings as to those conditions. Cf Dept, of Transportation v. Neilson, 419 So.2d 1071 (Fla.1982). Accordingly, this cause is reversed and remanded for further proceedings in accord herewith.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.